Citation Nr: 1612692	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-25 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to September 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a April 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and he is not shown to have been exposed to herbicides in service.
 
2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus, type II, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not establish that the Veteran suffered an event, injury or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the May 2015 rating decision, the RO requested and obtained the results of research in order to ascertain whether the Veteran's circumstances of service did indeed expose him to herbicides. 

In sum, VA's duties to notify and assist, as they pertain to the Veteran's service connection claim for diabetes mellitus, have been met, and the Board may address the merits of the claim.




II. Analysis

The Veteran seeks service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.  Specifically, the Veteran asserts that he was exposed to herbicides during his active duty service in Vietnam and Thailand.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection will be presumed for certain chronic diseases such as diabetes mellitus if manifested to a compensable degree within a year of separation of service.  See 38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran claims he served briefly in Vietnam.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.

In addition, the Veteran claims, and service personnel records confirm, that he served at U-Tapao Royal Thai Air Force Base (RTAFB) during the Vietnam Era.  His occupation was as avionics maintenance or systems technician.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  Under the procedures outlined in the M21-1MR, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id. 

Pursuant to a May 2015 Board remand, a Memorandum for the Record by the Compensation Service was associated with the claims file in October 2015.  The memorandum indicated that the Compensation Service had reviewed a listing of herbicide use outside of Vietnam where tactical herbicides were used, tested and stored.  In addition, Department of Defense (DoD) monographs describing the use, testing and storage of herbicides at various foreign and domestic locations and a report regarding "Project CHECO" in Thailand during the Vietnam era were reviewed.

The memorandum reflected that based on the DoD research, limited testing of tactical herbicides was conducted from April to September in 1964 near the Replacement Training Center of the RTAFB, near Pranburi, Thailand.  It was also noted that aircrafts flew insecticide missions in August 1963 and September 1963 and in October 1966.  The 1966 mission involved spraying malathion insecticide and that the facts did not establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  

The Thailand CHECO report indicated that if the Veteran's MOS was one that had regular contact with the base perimeter, then there was a greater likelihood of exposure to commercial pesticides.  It was also noted in the memorandum that if the Veteran serviced or worked on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on the aircraft.  It was inaccurate to think that herbicides covered every aircraft and piece of equipment, as aerial spraying of tactical herbicides in Vietnam did not occur everywhere.  

Lastly, if the Veteran claimed general herbicide use within the base, no records of such activity involving tactical herbicides, only approved commercial herbicides by the Armed Forces Pest Control Board were permitted. 

A Formal Finding dated in November 2015, found that a review of the Veteran's Military and Service Records from the National Personnel Records Center (NPRC) showed no evidence to collaborate that the Veteran had service in Vietnam.  A response from the Air Force Historical Research Agency (AFHRA) noted that the use of perimeter roads which went around the base did not seem to be a very efficient way to and from one end of the flight line to the other.  It was also noted that commercial grade herbicide was only used after October 1971.  It was found that the Veteran's claimed herbicide exposure was had not been corroborated by the AFHRA.

With regard to presumptive service connection as secondary to herbicide exposure, the Veteran's personnel records from his service in Thailand do not confirm use of the perimeter roads or perimeter duties.  Performance reports, to include a report dated in September 1967, show the Veteran's location at U-Tapao Air Force Base in Thailand and reflect the Veteran's current and additional duties and comments regarding the Veteran's achievements.  However, the reports do not reflect any duties on or near the perimeter of the base.  While the Veteran asserts that he used the perimeter roads to get to and from the flight line, there is no evidence of record showing his regular presence on the base perimeter.

Further, herbicide use during the Vietnam Era has been extensively researched and documented, and there is no indication that herbicides were used in the Thailand base interiors.  The Compensation Service referred to a list of tactical herbicide use, testing, and storage sites provided by the DoD, and it does not show any use, testing, or storage of tactical herbicides, at or near the U-Tapao RTAFB during the Vietnam Era.   

The Veteran, as a layperson, does not have the medical or scientific training or expertise to identify herbicides or render a competent opinion as to whether the his active duty service at an air force base resulted in herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Based on the foregoing, there is no basis to conclude that the Veteran was exposed to herbicides during his military service.  The Board finds that the Veteran's service did not involve circumstances under which herbicide exposure may have taken place.  This determination substantially outweighs the lay assertions by the Veteran.  Accordingly, the evidence of record does not establish that presumptive service connection for diabetes mellitus, type II, may not be awarded pursuant to 38 C.F.R. § 3.307.

Next, regarding the theory of direct service connection, competent medical evidence is required to establish in-service incurrence.  In this case, the medical evidence of record fails to suggest such a correlation.  The Veteran's service treatment records revealed no clinical findings consistent with diabetes mellitus, or symptoms indicative thereof.  The Veteran is currently diagnosed with type II diabetes mellitus.  See June 2010 private treatment records.  However, the earliest treatment of record is from June 2005, over 18 years after his discharge.  See June 2005 medical record from Eglin Air Force Base.  This passage of time is a factor for consideration when making a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  Moreover, the Veteran has stated that he developed diabetes after separation from service.  Post-service treatment records do not include any medical opinion regarding a connection between the current diabetes mellitus type II and service.  

For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's diabetes mellitus, type II, is related to his active service or that he developed diabetes mellitus, type II, within a year of service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The service connection claim must therefore be denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


